Citation Nr: 1215357	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-42 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in the amount of $434.86.

(The issue of entitlement to eligibility for education benefits under the Montgomery GI Bill-Selected Reserves (Chapter 1606) is the subject of a separate decision of the Board)


WITNESS AT HEARING ON APPEAL

The appellant's husband


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The appellant has various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to eligibility for MGIB-SR education benefits.  Jurisdiction over the appellant's claim has remained with the RO in New York, New York.

The appellant's spouse testified before the undersigned at a January 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the appellant's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2009 decision, the Committee on Waivers and Compromises (Committee) at the RO in Muskogee, Oklahoma denied the appellant's request for a waiver of the recovery of indebtedness in the amount of $434.86.  In March 2009, the appellant submitted a notice of disagreement with that decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002). The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue a statement of the case as to the issue of entitlement to a waiver of the recovery of indebtedness in the amount of $434.86.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


